Citation Nr: 0736410	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO. 05-26 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel









INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that the veteran perfected his appeal as to 
the RO's March 2005 determination regarding his claim for 
increased ratings for his service-connected PTSD and 
hypertension but, in November 2005 signed statements, said 
that he wanted to stop his appeal as to PTSD and not have it 
to go to Washington, D.C., and no longer wished to be 
represented by the Disabled Americans Veterans (DAV) service 
organization.  The DAV withdrew its representation of him in 
a November 2005 memorandum to the RO.  The veteran has not 
appointed another representative in his appeal.

In a December 2, 2005 letter, the RO acknowledged receipt of 
the veteran's request to withdraw the DAV as his 
representative and stop his appeal from going to Washington.  
The RO said that "[if] this is a request to withdraw your 
appeal, please let us know" and that no further action would 
be taken until the veteran responded.  In a letter dated 
December 18, 2005, the RO noted the veteran's letter 
requesting to withdraw his appeal for an increased rating for 
PTSD and advised that his claim would be sent to Board.  The 
RO asked if the veteran wanted to withdraw his claim for an 
increased rating for hypertension.  Then, on December 19, 
2005, the veteran submitted "new medical evidence for [his] 
PTSD appeal" and requested new VA examinations for his PTSD 
and hypertensive headaches.  On December 21, 2005, the RO 
reinstated the veteran's appeal regarding the claim for an 
increased rating for PTSD.  

Further, in an a signed statement, dated January 6, 2006, the 
veteran indicated that he did not wish to pursue his appeal 
any further and requested to withdraw his appeal "on 
hypertension".  As such, the Board considers the veteran's 
claim for an increased rating for hypertension as withdrawn 
and will confine its consideration to the issue as set forth 
on the decision title page.  38 C.F.R. §§ 20.202, 20.204 
(2007). 

Finally, in May 2006, the veteran submitted pertinent VA 
medical records, dated that month, regarding his claim on 
appeal that were not previously considered by the RO.  
However, given the Board's action herein, granting the 
veteran's claim, there is no need to consider the necessity 
of an initial waiver of RO review of the new evidence.


FINDING OF FACT

The objective and competent medical evidence of record is in 
approximate equipoise as to whether the veteran's service-
connected PTSD has effectively resulted in total social and 
occupational impairment that precludes him from securing or 
following substantially gainful employment and is manifested 
by such symptoms as combat-related nightmares and sleep 
difficulty, intrusive thoughts, and flashbacks, anxiety 
around people and difficulty trusting others, easy anger and 
irritability, concentration difficulty, panic attacks, and 
periods of depression, essentially rendering him unable to 
successfully work with or for others.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an evaluation of 100 percent for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5100-5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the instant 
case, although the veteran's increased rating claim is being 
granted, no effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim.  The RO will 
again provide appropriate notice as to the effective date to 
be assigned prior to the making of a decision on this matter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).  


II.	Factual Background

Service connection for PTSD was granted by the RO in an 
August 1993 rating decision that awarded a 10 percent 
disability rating for the veteran's psychiatric disability.  
In a March 1998 rating decision, the RO awarded a 30 percent 
rating for his service-connected PTSD and, in a January 2000 
decision, a 50 percent rating was assigned.

In December 2004, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD.  In 
his April 2005 notice of disagreement, and his August 2005 
substantive appeal, the veteran said that he had persistent 
hallucinations about combat-related events, was easily 
disoriented, experienced paranoia and memory problems, and 
was socially isolated due to his service-connected PTSD that 
warranted a rating in excess of the currently assigned 70 
percent.

VA medical records and examination reports, dated from 
February 2004 to May 2006, are associated with the claims 
files and reflect that the veteran's service-connected 
psychiatric disability was treated with outpatient 
psychotherapy and prescribed medication.

In a February 2004 signed statement, the veteran's VA primary 
health provider (a nurse practitioner) noted that the veteran 
reported having combat-related nightmares about once a week 
with increased irritability and occasional verbal outbursts.  
He frequently got out of bed to check windows.  He did not 
work due to his PTSD symptoms and occasional depression.  The 
veteran also had occasional panic attacks.

A December 2004 clinical record indicates the veteran, who 
was 57 years old, was examined by a VA psychiatrist due to a 
recent increase in PTSD symtoms.  The veteran worked for the 
post office for 30 years and was recently on medical leave 
due to worsening symptoms, particularly panic attacks.  The 
veteran said the panic attacks and flashbacks started at the 
beginning of the year and he believed were worsened by 
fighting in Iraq.  He was unable to keep pace with fellow 
employees or work-related changes due to his anxiety, panic, 
and concentration difficulty.  He also had sleep difficulty 
and combat-related nightmares.  The veteran was anxious 
around people and did not like crowds.  Since January 2004, 
he said that he experienced progressively more frequent and 
severe symtoms.  

On examination, the veteran was casually dressed and appeared 
anxious and tense with mildly pressured speech and no 
psychomotor agitation or retardation.  His thought processes 
were organized and there were no delusions or hallucinations.  
His mood was dysphoric and his affect was mood congruent but 
somewhat constricted in range.  The veteran was not currently 
suicidal or homicidal and was oriented x 4.  His insight and 
judgment were not currently impaired.  The diagnosis was 
prolonged PTSD with panic attacks and a score of 40 was 
assigned on the Global Assessment of Functioning (GAF) scale.  
New medicaton was prescribed.  As to the veteran's 
employability, the VA psychiatrist said the veteran's PTSD 
symtoms included combat-related significant sleep difficulty, 
intrusive thoughts, nightmares and flashbacks, discomfort 
around people, and concentration difficulty.  It was noted 
that the veteran was asked to take a leave of absence from 
the United States Postal Service due to his worsening PTSD 
symtoms and sent by his employer to two private psychiatrists 
who diagnosed PTSD, associated depression, and panic 
disorder.  The veteran was unable to return to work due to 
these problems.  The VA psychiatrist said that, "[g]iven the 
chronic and severe nature of [the veteran's] PTSD symtoms, it 
is unlikely the veteran will be able to return to his job and 
will most likely have to take a medical retirement."

When seen by his treating VA psychiatrist at the end of 
January 2005, the veteran reported a decrease in frequency of 
nightmares and his anxiety since taking the new prescribed 
medication.  He felt his mind did not wander as it previously 
did and he was trying to walk daily.  His appetite increased.   

In February 2005, the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
reported initially seeing a psychiatrist in 1999 when he 
started having combat-related nightmares, although old 
records indicate he said he saw a psychiatrist since 
discharge and attended group therapy that did not work for 
him because he was uncomfortable talking to other people.  He 
took prescribed medication in the past and denied any past 
suicide attempts or inpatient treatment.  He attended one 
month of a PTSD outpatient program.  The veteran had not 
worked since August 2004 because he had difficulty recalling 
things and was unable to function.  He was sent to a private 
psychiatrist in February 2004 who diagnosed PTSD, major 
depressive disorder, and panic disorder.  The veteran 
currently saw a VA psychiatrist who adjusted his medication, 
that improved his depression and sleep, but the veteran said 
his PTSD symtoms had worsened.  

Further, in 1975 the veteran went to work for the post office 
as a postmaster and worked there until he was placed on sick 
leave in August 2004 because of his difficulty recalling 
things and his inability to make a schedule for his carriers 
and perform his duties.  He was married for 24 years and had 
two teenage children.  He said that his wife was "real 
good" and that he lost his temper very easily.  He did not 
want to be in crowds.  His typical day included sometimes 
caring for his 86 year old mother, particularly after his 
father's death in November 2004.  He occasionally went 
shopping but did not like to be in crowds.  He avoided 
television and combat-related news or war movies.  He did not 
go to parties.  

Subjectively, the veteran complained of combat-related 
nightmares and flashbacks three times a week with constant 
intrusive memories.  He avoided war news and talking to 
others about combat.  The veteran felt estranged from other 
people and did not go to places that reminded him about it.  
He had a markedly diminished interest and did not participate 
in significant activities.  He had a sense of a foreshortened 
future.  He had a problem with recent memory.  He had sleep 
difficulty and angered very easily.  The veteran kept his 
guard up constantly and did not want anyone sitting behind 
him.  He had a problem with concentration and felt depressed 
but said that was a little better with his prescribed 
medications.  He felt worthless and hopeless and had 
decreased interest and energy.  He had panic attacks three 
times a week that used to occur daily.  

On examination, the veteran appeared his stated age of 58.  
He was casually dressed and had fair personal hygiene.  He 
was calm and cooperative with good eye contact.  His mood was 
"anxious" and his affect was restricted.  His speech was 
normal and his thought processes were logical.  He denied 
suicidal or homicidal thoughts or any hallucinations.  He had 
no delusions or paranoia.  He was alert and oriented x 3.  He 
was able to do serial 7s without any problems and name the 
current president and past 2 presidents.  He had fair insight 
and judgment.  The Axis I diagnoses were PTSD, recurrent 
major depressive disorder, and panic disorder without 
agoraphobia.  A GAF score of 40 was assigned.  The VA 
examiner said the veteran's GAF score was 40 that meant major 
impairment in work, family relationships, judgment, thinking, 
and mood.  According to the VA examiner, "[i]t appears that 
the patient would not be able to go back to work because of 
his PTSD symtoms and he is unemployable."  The veteran was 
considered competent for VA purposes and able to manage his 
own benefits.

In August and December 2005 clinical records, the veteran's 
treating VA psychiatrist opined that, given the severity of 
the veteran's PTSD symtoms, the veteran was incapable of 
gainful employment and should be considered totally disabled.  
The December 2005 VA medical record reflects that the veteran 
said he was more irritable with others, including family 
members, and depressed recently and had increased combat-
related nightmares almost nightly, with increased combat-
related intrusive thoughts.  He had increased difficulty with 
crowds and had to leave his son's ball game because of his 
anxiety being around others.  He had an increased startle 
response and felt the need to be on guard much of the time.  

On examination, the veteran appeared anxious, with a sad 
facial expression.  His speech was normal and his thought 
processes were organized.  He reported still hearing sounds 
and voices that others did not.  There was no delusional 
thinking but he was very uncomfortable around others.  His 
mood was depressed and he became tearful when discussing his 
psychiatric problems.  His affect was mood congruent but 
constricted in range.  He said he sometimes felt his family 
would be better off if he were dead but denied any plan, 
intent, or wish to harm himself or take his life.  He was not 
currently homicidal or suicidal.  The veteran was oriented x 
4.  He had difficulty with his concentration and attention 
span and his insight and judgment were not currently 
impaired.  The VA psychiatrist said the veteran's PTSD 
symtoms worsened since January 2004 and included significant 
sleep difficulty, combat-related intrusive thoughts, 
nightmares, and flashbacks, discomfort and significant 
anxiety around people, difficulty trusting others, and 
concentration difficulty.  The VA psychiatrist further stated 
that the veteran was unable to return to work for the past 
several months because of these problems despite active 
involvement in treatment and compliance with taking 
prescribed medications.  It was further noted that the 
veteran had significant problems associated with panic 
attacks and his mood was depressed.  Given the "chronic and 
severe nature" of the veteran's PTSD symtoms, the VA 
psychiatrist opined that the veteran "is not capable of 
gainful employment and should be considered totally disabled 
as a result of his PTSD".  The diagnosis was prolonged and 
severe PTSD with panic attacks and a GAF score of 40 was 
assigned.

In February 2006, the veteran underwent VA examination that 
was performed by the physician who examined him in February 
2005.  According to the examination report, the examiner 
reviewed the veteran's medical records and reiterated some of 
the previously mentioned information.  The veteran said he 
was put out of work from the post office since November 2004 
and received workmen's compensation benefits since that time.  
He had difficulty recalling things, made several mistakes, 
got angry with other employees, and was unable to function.  
He was currently treated by a VA psychiatrist.  His 
medications were recently increased and changed.  He said the 
medications were somewhat helpful.  The veteran denied a 
history of alcohol or drug use or past history of suicide 
attempts.  It was noted that in August 2004, the veteran was 
placed on sick leave because of his inability to recall 
things, make a schedule for his carriers, perform his duties, 
follow directions, and because he got angry and mad at 
people.  

Subjectively, the veteran complained of sleep difficulty that 
was helped with prescribed medication.  He currently had 
increased combat-related nightmares nightly with flashbacks 
three times a week.  He avoided places that reminded him 
about combat, felt estranged from other people, and did not 
have any friends.  He had a markedly diminished interest and 
did not participate in significant activities.  He had a 
sense of foreshortened future.  He did not have a problem 
recalling any of the traumatic events, but had some problem 
with recent memory.  The veteran also angered very easily for 
the past six or seven years and stayed irritable.  He kept 
his guard up constantly and did not want anybody to sit 
behind him.  He had an increased startle response and 
concentration problem.  He reported being depressed and 
thought his depression had worsened.  He had decreased sleep, 
energy, and interest, and felt hopeless and worthless.  The 
veteran had panic attacks three times a week with symtoms 
that made him go to a hospital to be checked out for a heart 
attack.  He did not communicate well with other people and 
said he got mad and said things to people he should not have 
said.  It was noted that the veteran did not appear to have 
any symtoms of obsessive-compulsive disorder.  He had a 
restricted affect.

On examination the veteran appeared his stated age and was 
casually dressed with fair personal hygiene.  He was calm and 
cooperative during the interview and made fair eye contact.  
There were no abnormal movements noted.  His mood was 
"lonely and depressed".  His affect was restricted.  Speech 
was normal and his thought processes were logical.  There was 
no loosening of association and no flights of ideas.  The 
veteran denied any suicidal or homicidal thoughts and any 
hallucinations.  However, he reported feeling that somebody 
was telling him from inside to say things and that he thought 
this was evil telling him to say things.  The veteran was 
alert and oriented x 3 and was able to name the current 
president and two past presidents with some prompting.  He 
was able to recall 2 out of 3 objects in 3 minutes and had 
some problem doing serial 7s.  He had some difficulty 
understanding how to do serial 7s.  The veteran had fair 
insight and judgment.  The Axis I diagnoses were PTSD, 
recurrent major depressive disorder, and panic disorder 
without agoraphobia.  A GAF score of 40 was assigned.  

The VA examiner said the veteran worked for 30 years at the 
post office but it seemed his symtoms worsened to the point 
that he was placed on sick leave and then on workmen's 
compensation and was unable to return to work since November 
2004.  It was noted that the veteran's current GAF score was 
40 that meant he had major impairment in work, family 
relationships, judgment, thinking, and mood.  The VA examiner 
said that the veteran was unable to work and "appear[ed] to 
be unemployable because of his increased symtoms of PTSD", 
and that it appeared that the veteran's symtoms were even 
"worse than last year" when examined by VA in February 
2005.  The veteran was considered competent and was able to 
manage his own benefits.

According to a May 2006 clinical record, the veteran saw his 
VA treating psychiatrist for follow-up of his PTSD symtoms 
and associated panic attacks.  The veteran reported having 
significant difficulty with sleep and woke anxious and 
feeling anxious.  He had frequent combat-related intrusive 
thoughts triggered by war-related news reports.  The veteran 
also had increased frequency of combat-related nightmares 
that occurred almost nightly and increased frequency of 
combat related intrusive thoughts.  He avoided news reports 
about the war and war movies and said he stayed anxious most 
of the time.  He worried about everything, was irritable at 
times and avoided crowds.

On examination, the veteran was casually dressed and appeared 
anxious with a sad facial expression.  His speech was normal 
and his thoughts were organized.  He reported that he still 
heard sounds and voices that others did not hear.  There was 
no delusional thinking at the time of examination, but the 
veteran was very uncomfortable around others.  He worried 
about his children and other things although he knew there no 
cause for anxiety.  His mood was depressed and he got tearful 
when talking about his chronic mental illness and his 
inability to work.  His affect was mood congruent but 
constricted in range.  He was in control of his impulses and 
not currently suicidal or homicidal.  He was oriented x 4.  
The veteran had difficulty with concentration and attention 
span and his insight and judgment were not impaired at the 
time of examination.  

As to employability, the VA psychiatrist said the veteran had 
a history of worsening PTSD symtoms since January 2004.  The 
veteran continued to experience significant sleep difficulty, 
had frequent combat-related intrusive thoughts, nightmares 
and flashbacks, discomfort and significant anxiety around 
people, difficulty trusting, and difficulty with 
concentration.  He worried about "everything" and had 
difficulty relaxing.  He had panic attacks associated with 
his PTSD symtoms, and was easily frustrated and upset.  He 
had periods of depression in spite of taking antidepressant 
medication and was unable to return to work for the past two 
years because of these problems despite active involvement in 
treatment and being compliant with taking regularly 
prescribed medication.  The VA psychiatrist said that "[t]he 
veteran is not capable of gainful employment and should be 
considered totally disabled as a result of his chronic and 
severe PTSD."  The diagnosis was prolonged and severe PTSD, 
with panic attacks, and a GAF score of 40 was assigned.  

III.	Legal Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.  The veteran's service-connected PTSD is 
currently assigned a 70 percent disability rating under DC 
9411.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV)).  A GAF score of 31 to 40 denotes 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  
Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.).

After considering all of the objective medical evidence of 
record, and with resolution of reasonable doubt in the 
veteran's favor, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met, as the 
veteran's PTSD has effectively resulted in total occupational 
and social impairment.  The Board finds that the medical 
evidence shows the veteran is unemployable due to the 
disability at issue.  See Mittleider v. West, supra.  In 
fact, in the May 2006 clinical record, as in the August and 
December 2005 records, the veteran's treating VA psychiatrist 
said that the veteran had prolonged and severe PTSD and was 
incapable of being gainfully employed due to the severity of 
his PTSD symtoms.  This treating VA medical specialist said 
that the veteran should be considered totally disabled due to 
his chronic and severe PTSD.  Additionally, in February 2006, 
a VA examiner also concluded that the veteran was unable to 
work and appeared to be unemployable because of his increased 
PTSD symtoms and that it appeared the veteran's symtoms were 
worse than when examined by VA in February 2005.
 
The 2005 and 2006 VA examiner, and the veteran's treating 
psychiatrist from December 2004 through May 2006, assigned a 
GAF score of 40, denoting major impairment in work, family 
relationships, judgment, thinking, and mood.  See Carpenter 
v. Brown, supra.  Further, the veteran's PTSD symptomatology 
has included his report of hearing voices, significant sleep 
difficulty, frequent combat-related intrusive thoughts, 
nightmares, and flashbacks, discomfort and anxiety around 
people, difficulty trusting, and concentration problems.  He 
had panic attacks and was easily frustrated and upset.   The 
record also establishes that he has been treated for over 
eight years for chronic, debilitating symptoms nondissociable 
from the service-connected PTSD, which included nightmares 
and sleep difficulty, intrusive thoughts and flashbacks, 
depression, panic attacks, easy anger and irritability, 
concentration problems, and anxiety around others that, for 
all intents and purposes, precluded him from gainful 
employment.  See e.g., Mauerhan v. Principi, supra (factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels.).  

From the objective and competent medical evidence of record, 
it is not unreasonable to conclude that the veteran's 
service-connected PTSD essentially renders him incapable of 
gainful employment and renders him totally disabled due to 
its chronic and severe symtoms.  Resolving reasonable doubt 
in the veteran's favor, and without ascribing error to the 
action by the RO, the Board concludes that the criteria for 
the assignment of a 100 percent rating for PTSD have been 
satisfied.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case.  As stated, the level 
of disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with the 100 percent 
rating under DC 9411.


ORDER

A 100 percent rating is granted for the veteran's service-
connected PTSD, subject to the laws and regulations governing 
the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


